Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 9, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective March 1, 1975 on the ground that he lost his employment through misconduct in connection therewith. The record reflects that claimant, during a period of employment of approximately five months, had a poor attendance record despite repeated warnings. Although aware of his obligation to call his employer when he was late or absent, he failed to call when absent and was terminated. Claimant complains, in his brief, that the employer did not appear at the hearing before the referee but the record reflects that claimant obtained a statement signed by his employer (in claimant’s handwriting) which he submitted to the referee. That statement and claimant’s own testimony furnish substantial evidence to support the board’s finding that claimant lost his employment through misconduct. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.